EXHIBIT 4.1 SAVE THE WORLD AIR, INC. SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (“Agreement”) is made as of September 28, 2009, by and between Save The World Air, Inc., a company organized under the laws of the State of Nevada (the “Company”), and the purchasers who execute the Purchaser Signature Page (as hereinafter defined) hereto (each, a “Purchaser”). R E C I T A L S A.The Company desires to obtain funds from each Purchaser in order to provide working capital to fund the Company’s general working capital needs. B.In order to obtain such funds, the Company is borrowing and in exchange therefore issuing Units (the “Units”), each Unit comprised of (i) an unsecured $25,000 principal amount of 7% Convertible Promissory Note, initially convertible at $.25 per share (as may be adjusted from time to time, the “Conversion Price”) a form of which is annexed hereto as Exhibit A, (each a “Note,”and collectively, the “Notes”), and (ii) Common Stock Purchase Warrants, initially exercisable into at the $.30 per share, a form of which is annexed hereto as Exhibit B (the “Warrants”).The Units being acquired herein are being acquired directly from the Company without the benefit of an Escrow Agent or Placement Agent and there is no minimum required amount to be raised in order for the Company to conduct a Closing and utilize the Purchaser’s funds for a subscription.The Purchaser understands that the Company is also offering securities, substantially similar to the Units, through a placement agent on a “best efforts, $125,000 minimum principal amount of Notes, $500,000 maximum principal amount of Notes” basis, which transaction, if completed, may be dilutive to the Purchaser.The common stock, par value $.001 per share of the Company (“Common Stock”) into which the Notes are convertible are sometimes referred to herein as the Conversion Shares, and the shares of Common Stock into which the Warrants are exercisable are sometimes referred to herein as the “Warrant Shares”.The Notes, Warrants, Conversion Shares and Warrant Shares are sometimes referred to herein as the “Securities”. C.Purchasers understand that there is a great deal or risk, illiquidity and uncertainty in the Purchase of the Units herein and that no assurance can be made that the Company will complete its business plans or, if completed, that it will be successful in doing so or that the Company will be successful with its other offerings.Purchasers also understand that the Company is dependant on its ability to raise substantial additional capital and that additional securities such as any one or more of the Securities, or securities at different or senior or more favorable terms, may be sold. D.The Purchasers are investing herein on an irrevocable basis, without the benefit of an escrow agent or escrow account and without the benefit of any minimum closing amount.All funds reflecting subscriptions are being deposited immediately directly with the Company in accordance with the wire instructions annexed hereto as Exhibit C.All funds deposited will become immediately available for use by the Company or may be attacked or attached by creditors upon deposit regardless of whether a closing has occurred or the minimum has been raised.The Purchaser’s acknowledge and agree that their subscriptions are irrevocable and binding commitments on the part of the Purchaser and that once their funds have been tendered with appropriate subscription documents and the minimum offering amount has been raised in accepted funds and subscriptions, the Company may conduct a Closing without any consent of or notice to Purchasers.The Company may reject any subscriptions in whole or in part for any reason or for no reason but shall return funds to the extent not closed upon prior to October 1, 2009.This offering shall be terminated at October 1, 2009 unless earlier terminated by the Company. AGREEMENT NOW THEREFORE, based on the mutual premises and consideration of the parties, it is agreed as follows: 1. PURCHASE AND SALE OF NOTES. 1.1Purchase and Sale.In reliance upon the representations and warranties of the Company and each Purchaser contained herein and subject to the terms and conditions set forth herein, at Closing (as hereinafter defined), each Purchaser hereby agrees to purchase, and the Company shall sell and issue to each Purchaser, the Units comprised of Notes and Warrants as set forth on the signature page annexed to the end of this Agreement (the “Purchaser Signature Page”) at a purchase price equal to the principal amount of Notes being acquired (the “Purchase Price”) as set forth in Section 1.2 below.After the initial minimum amount of Units are sold at a Closing in this offering, the Company may accept additional Purchasers in Closings from time to time without notice to or consent of any investor, until the maximum offering amount (inclusive of the overallotment option) is sold hereby. 1.2Notes and Warrants.At Closing, the Company will issue and deliver to the Purchaser as listed on the Purchaser Signature Page hereto, the (i) Notes for the principal amount of Notes subscribed for and, (ii)Warrants to acquire such numberof shares of common stock of the Company (the “Common Stock”) as equals the principal amount of Notes acquired and accepted divided by the initial Conversion Price of $.25 per share (the “Warrant Shares”), and exercisable at $.30 per share (the “Exercise
